Case 2:20-cv-05790-PA-JEM Document 28-1 Filed 08/31/20 Page 1 of 6 Page ID #:158



   1   DAWN SESTITO (S.B. #214011)
       dsestito@omm.com
   2   CATALINA VERGARA (S.B. #223775)
       cvergara@omm.com
   3   NOAH ICKOWITZ (S.B. #318803)
       nickowitz@omm.com
   4   O’MELVENY & MYERS LLP
       400 South Hope Street
   5   18th Floor
       Los Angeles, California 90071-2899
   6   Telephone: +1 213 430 6000
       Facsimile: +1 213 430 6407
   7
       Attorneys for Defendants
   8   TRADER JOE’S COMPANY, THE
       BOARD OF DIRECTORS OF TRADER
   9   JOE’S COMPANY, and THE
       INVESTMENT COMMITTEE
  10
  11                         UNITED STATES DISTRICT COURT
  12                       CENTRAL DISTRICT OF CALIFORNIA
  13                                  WESTERN DIVISION
  14
  15    RICHARD A. KONG, ROBERT A.                     Case No. 2:20-cv-05790 PA-JEM
        CRUZALEGUI, MATTHEW W.
  16    HEIDEN, and CASHAY L.                          DEFENDANTS’ REQUEST FOR
        CLAYBORN individually and on                   JUDICIAL NOTICE IN
  17    behalf of all others similarly situated,       SUPPORT OF MOTION TO
                                                       DISMISS
  18                        Plaintiffs,
  19                                                   Hearing Date:   September 28, 2020
              v.                                       Hearing Time:   1:30pm
  20                                                   Judge:          Hon. Percy Anderson
        TRADER JOE’S COMPANY, THE                      Courtroom:      9A
  21    BOARD OF DIRECTORS OF                          Action Filed:   June 29, 2020
        TRADER JOE’S COMPANY, THE
  22    INVESTMENT COMMITTEE, and
        JOHN DOES 1-30,
  23
                            Defendants.
  24
  25
  26
  27
  28
                                                                REQUEST FOR JUDICIAL NOTICE
                                                                         2:20-CV-05790 PA-JEM
                                                   1
Case 2:20-cv-05790-PA-JEM Document 28-1 Filed 08/31/20 Page 2 of 6 Page ID #:159



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.    INTRODUCTION
   3         This request for judicial notice includes the same judicially noticed documents
   4   addressed in the related case of Marks v. Trader Joe’s Company, and the Court should
   5   again take judicial notice of these plan-related documents. In Marks, the Court held
   6   that “courts regularly take judicial notice of the types of documents at issue here.”
   7   Marks v. Trader Joe’s Co., No. CV-19-10942-PA-(JEMx), 2020 WL 2504333, at *4
   8   (C.D. Cal. Apr. 24, 2020). The Court should hold the same here.
   9         Pursuant to Federal Rule of Evidence 201, Defendants Trader Joe’s Company,
  10   the Board of Directors of Trader Joe’s Company, and the Investment Committee
  11   (collectively, “Defendants”), respectfully request that the Court take judicial notice
  12   of the documents attached as Exhibits 1 through 7 to the Declaration of Catalina
  13   Vergara (“Vergara Decl.”) filed in support of Defendants’ Motion to Dismiss:
  14            1. Recordkeeping and Administrative Services Agreement between Trader
  15                Joe’s and Capital Research and Management Company (Ex. 1);
  16            2. Trader Joe’s Retirement Plan Form 5500 for the period ending
  17                December 31, 2013 (Ex. 2);
  18            3. Trader Joe’s Retirement Plan Form 5500 for the period ending
  19                December 31, 2014 (Ex. 3);
  20            4. Trader Joe’s Retirement Plan Form 5500 for the period ending
  21                December 31, 2015 (Ex. 4);
  22            5. Trader Joe’s Retirement Plan Form 5500 for the period ending
  23                December 31, 2016 (Ex. 5);
  24            6. Trader Joe’s Retirement Plan Form 5500 for the period ending
  25                December 31, 2017 (Ex. 6); and
  26            7. Trader Joe’s Retirement Plan Form 5500 for the period ending
  27                December 31, 2018 (Ex. 7).
  28
                                                 2              REQUEST FOR JUDICIAL NOTICE
                                                                         2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28-1 Filed 08/31/20 Page 3 of 6 Page ID #:160



   1   II.   THE EXHIBITS AT ISSUE WERE JUDICIALLY NOTICED IN
             MARKS AND ARE JUDICIALLY NOTICEABLE IN THIS
   2         SUBSTANTIALLY SIMILAR CASE
   3         The documents attached as Exhibits 1 through 7 to the Vergara Declaration
   4   satisfy Rule 201’s standard for judicial notice. Courts, including this very Court in
   5   Marks, routinely take judicial notice of similar documents in deciding motions to
   6   dismiss.
   7         Under Federal Rule of Evidence 201, a court may take judicial notice of a fact
   8   “not subject to reasonable dispute because it: (1) is generally known within the trial
   9   court’s territorial jurisdiction; or (2) can be accurately and readily determined from
  10   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).
  11   Pursuant to that rule, “documents whose contents are alleged in a complaint and
  12   whose authenticity no party questions, but which are not physically attached to the
  13   pleading, may be considered in ruling on a Rule 12(b)(6) motion to dismiss.” Branch
  14   v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds, Galbraith
  15   v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002); see also Parrino v. FHP, Inc.,
  16   146 F.3d 699, 706 (9th Cir. 1998) (court may take judicial notice of documents that
  17   are “crucial to the plaintiff’s claims, but not explicitly incorporated in his complaint”
  18   on a motion to dismiss), overruled by statute on other grounds as stated in Abrego v.
  19   The Dow Chem. Co., 443 F.3d 676, 681–82 (9th Cir. 2006). The Court “must take
  20   judicial notice if a party requests it and the Court is supplied with the necessary
  21   information.” Fed. R. Evid. 201(c).
  22         A.     Recordkeeping and Administrative Services Agreement Between
                    Trader Joe’s Company and Capital Research and Management
  23                Company (Exhibit 1)
  24         The Capital Group Recordkeeping and Administrative Service Agreement
  25   (“Recordkeeping Agreement”) is central to Plaintiffs’ claims and its authenticity
  26   cannot be disputed. Following this Court’s decision in Marks, the Court should take
  27   judicial notice of this agreement. 2020 WL 2504333, at *4.
  28
                                                  3              REQUEST FOR JUDICIAL NOTICE
                                                                          2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28-1 Filed 08/31/20 Page 4 of 6 Page ID #:161



   1         It is common for courts to take judicial notice of plan-related documents
   2   central to a plaintiff’s ERISA claim. For example, in Hecker v. Deere & Co., the
   3   court took judicial notice of summary plan descriptions, supplements, trust
   4   agreements, and fund prospectuses on a motion to dismiss. 556 F.3d 575, 582–83
   5   (7th Cir. 2009). District courts sitting in the Ninth Circuit have made similar rulings
   6   and taken judicial notice of ERISA plan-related documents. See, e.g., Marks, 2020
   7   WL 2504333, at *4; B.R. v. Beacon Health Options, No. 16-cv-04576-MEJ, 2017
   8   WL 2351973, at *3 (N.D. Cal. May 31, 2017) (“Because Plaintiffs’ claim is
   9   predicated entirely on the terms and benefits of the SAG Plan, the Court may consider
  10   a document that contains the Plan’s terms and benefits even though Plaintiffs do not
  11   reference the document in the FAC.”); Wilson v. Edison Int’l, Inc., No. LA CV 15-
  12   09139-JAK-(PJWx), 2016 WL 7469601, at *6 (C.D. Cal. July 6, 2016) (taking
  13   judicial notice of “Plan documents,” among others); Watkins v. Citigroup Ret. Sys.,
  14   No.   15-cv-731-DMS-(NLS),         2015    WL     9581838,     at   *2    (S.D.   Cal.
  15   Dec. 30, 2015) (taking judicial notice of an ERISA-related pension plan).
  16         Here, the Court should take judicial notice of the Recordkeeping Agreement
  17   as it is central to Plaintiffs’ claims, with numerous allegations addressing the
  18   recordkeeping fees that are ultimately outlined in that agreement.          See, e.g.,
  19   Compl. ¶¶ 47–48, 80, 100. Not only does the Complaint center on recordkeeping
  20   fees, but it also explicitly references the Recordkeeping Agreement and its contents.
  21   Id. ¶¶ 47–48, 100.     The authenticity of the Recordkeeping Agreement cannot
  22   reasonably be disputed, and Trader Joe’s has submitted a declaration attesting to its
  23   accuracy. Vergara Decl. ¶ 3. Like other courts that have taken judicial notice of
  24   plan-related documents, including this Court in Marks, the Court should take notice
  25   of the most central document to Plaintiffs’ claims pertaining to recordkeeping fees:
  26   the Recordkeeping Agreement governing those fees. Marks, 2020 WL 2504333, at
  27   *4; Hecker, 556 F.3d at 582–83; B.R., 2017 WL 2351973, at *3; Wilson, 2016 WL
  28
                                                 4              REQUEST FOR JUDICIAL NOTICE
                                                                         2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28-1 Filed 08/31/20 Page 5 of 6 Page ID #:162



   1   7469601, at *6; Watkins, 2015 WL 9581838, at *2; Korman, 915 F. Supp. 2d at 363;
   2   Chambers, 797 F. Supp. 2d at 1054.
   3          The Court therefore should take judicial notice of the Recordkeeping
   4   Agreement.
   5          B.     Form 5500s from 2013–2018 (Exhibits 2 through 7)
   6          The Court should take judicial notice of the Form 5500s spanning the
   7   purported class period, like in Marks. 2020 WL 2504333, at *4. Under Rule 201,
   8   courts routinely take judicial notice of Form 5500s on a motion to dismiss. See
   9   Almont Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 99 F. Supp. 3d
  10   1110, 1125 (C.D. Cal. 2015) (taking judicial notice of Form 5500 on a motion to
  11   dismiss); Palmason v. Weyerhaeuser Co., No. C 11-0695-RSL, 2013 WL 1788002,
  12   at *1 (W.D. Wash. Apr. 26, 2013) (same); Knight v. Standard Ins. Co., No. CIV. 07-
  13   1691 WBS EFB, 2008 WL 343852, at *2 (E.D. Cal. Feb. 6, 2008) (same).
  14          The Court here should do the same and take judicial notice of the Form 5500s
  15   in Exhibits 2 through 7. They are official documents filed with the Department of
  16   the Treasury, Department of Labor, and Pension Benefit Guaranty Corporation. See
  17   IRS,        Form   5500     Corner      (Last     Updated      Apr.     23,     2020),
  18   https://www.irs.gov/Retirement-Plans/Form-5500-Corner.          They are accurate,
  19   cannot reasonably be questioned, and are publicly available on the Department of
  20   Labor’s website. Vergara Decl. ¶¶ 4–9. As such, the Court should take judicial
  21   notice of these documents in the same manner as the courts cited above and this Court
  22   in Marks.
  23   III.   CONCLUSION
  24          For the reasons stated above, the Court should take judicial notice of Exhibits
  25   1 through 7 attached to the Vergara Declaration. The Court has already done so once
  26   before in Marks, and the same reasoning applies in this related case.
  27   //
  28   //
                                                 5              REQUEST FOR JUDICIAL NOTICE
                                                                         2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28-1 Filed 08/31/20 Page 6 of 6 Page ID #:163



   1         Dated: August 31, 2020             By:   /s/ Catalina Vergara
                                                      Catalina Vergara
   2
                                                CATALINA VERGARA
   3                                            DAWN SESTITO
                                                NOAH ICKOWITZ
   4                                            O’MELVENY & MYERS LLP
                                                Attorneys for Defendants
   5                                            TRADER JOE’S COMPANY, THE
                                                BOARD OF DIRECTORS OF
   6                                            TRADER JOE’S COMPANY, and THE
                                                INVESTMENT COMMITTEE
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            6             REQUEST FOR JUDICIAL NOTICE
                                                                   2:20-CV-05790 PA-JEM
